Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 16, 2010 ZYGO CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-12944 06-0864500 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) Laurel Brook Road Middlefield, Connecticut (Zip Code) (Address of principal executive offices) Registrants telephone number, including area code: (860) 347-8506 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d 2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 16, 2010, Zygo Corporation (the Company) issued a press release announcing that the Companys Board of Directors had unanimously rejected the January 5, 2010 proposal from II-IV Incorporated for the acquisition of all of the outstanding common shares of the Company for $10.00 per share. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is filed herewith and the following list is intended to constitute the exhibit index: Exhibit Number Exhibit Title Press release, dated February 16, 2010, announcing the Board of Directors unanimous rejection of acquisition proposal from II-VI Incorporated. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZYGO CORPORATION Date: February 16, 2010 By: /s/ WALTER A. SHEPHARD Name: Walter A. Shephard Title: Vice President Finance, CFO, and Treasurer EXHIBIT INDEX Exhibit Number Exhibit Title Press release, dated February 16, 2010, announcing the Board of Directors unanimous rejection of acquisition proposal from II-VI Incorporated.
